Citation Nr: 0900944	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals, to include arthritis.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

Within the veteran's January 2006 substantive appeal form, 
the veteran indicates he has Meineres disease that "could 
have" started in the military and has been told is related 
to acoustic trauma.  This issue has never been considered by 
the RO.  Accordingly, the issue of entitlement to service 
connection for Meineres disease is REFERRED to the RO for 
proper adjudication.

The issues of hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

The veteran's degeneration of hands, wrists and feet did not 
have its onset in service or within a year of service and 
there is no causal link between his current condition and an 
in-service cold injury or any other remote incident of 
service.




CONCLUSION OF LAW

The veteran's alleged cold injury residuals, to include 
arthritis were not incurred in or aggravated by service, nor 
may they be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in June 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records could not 
be obtained because of a fire related incident.  Attempts to 
obtain this information from other sources were partially 
successful, which is discussed in more detail below.  Any 
further attempts to obtain the veteran's service medical 
records would be futile.  VA medical records are in the file.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his arthritis can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's arthritis is decades after his 
military service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges he has multiple joint arthritis due to 
exposure to excessively cold temperatures in the military.  
He also indicates he worked on tanks in the military, which 
sometimes required he sleep in cramped conditions or while 
still seated in a tank.  These duties further contributed to 
his multiple joint arthritis.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Regrettably, the veteran's service medical records could not 
be obtained due to a fire related incident.  Attempts to 
rebuild the file from other sources were incomplete.  The RO 
merely recovered one document confirming the veteran was 
hospitalized in December 1943 in North Africa for pneumonia 
and tonsillitis.

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In this case, the veteran does not allege he was ever treated 
in the military for a cold-related injury.  Rather, he merely 
alleges his exposure to extreme temperatures as well as the 
circumstances of his duties as a tank mechanic resulted in 
his current multiple joint arthritis.

The veteran's DD-214 confirms the veteran served in the 
military as a tank mechanic earning, among other things, 3 
bronze battle starts and a "Croix de Guerre" (a war cross), 
indicative of combat service.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. Even if the Board were 
to accept, for the sake of argument, the veteran's 
recollections of excessive cold temperatures and in-service 
cramped conditions, the evidence must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

In light of the veteran's combat service and the medical 
record indicating the veteran was hospitalized for pneumonia 
and tonsillitis in December 1943, the Board concedes that the 
veteran was likely exposed to extreme cold temperatures in 
the military.  The pertinent inquiry, however, is whether 
there is competent and probative medical evidence indicating 
a current disability related to his in-service exposure to 
cold weather, his duties as a tank mechanic, or any other 
remote incident of service.  The Board concludes based on the 
evidence there is not.

After service, the veteran's VA outpatient treatment records 
and private treatment records are silent as to any mention of 
arthritis, residuals of a cold injury or any other multiple 
joint disabilities.

The veteran was afforded a VA examination in June 2005 where 
the examiner confirmed degenerative arthritis of the hands, 
wrists and feet by x-ray.  The examiner noted the veteran did 
not indicate any symptomatology consistent with a cold injury 
despite questioning.  Rather, the veteran indicated he had 
stiffness and arthritis in many joints, to include his back, 
hips and arms.  On examination the examiner indicated as 
follows: "Degeneration of hands, wrists and feet secondary 
to aging.  No cold injury." 

The Board finds the examiner's opinion compelling.  It is 
based on a complete review of the claims folder and a 
thorough physical examination with diagnostic tests.  Also 
compelling, no medical professional has ever linked the 
veteran's multiple joint arthritis to his military service or 
otherwise indicated he has residuals of a cold injury.
 
The Board has considered the veteran's statements that his 
in-service exposure to cold weather and duties as a tank 
mechanic, to include sleeping in tight tank compartments, led 
to his current arthritis.  Service connection may indeed be 
granted when a chronic disease or disability is not present 
in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2006).  In accordance with the recent decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
veteran's belief, however, that his in-service experiences 
led to his current arthritis is not competent because, again, 
the veteran has not demonstrated he posses the medical 
knowledge or training to decipher medical etiology of current 
disabilities.  See Rucker, 10 Vet. App. at 74.  The veteran's 
claim fails based upon the lack of medical nexus associating 
the circumstances of his service to a current disability.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In other words, even accepting the veteran's recollections of 
his circumstances in service, no medical professional has 
ever linked his arthritis or any other disability to any 
remote incident of service.  The Board further notes that the 
medical evidence did not find any evidence of residuals of a 
cold injury.  

In light of the medical evidence described above, the Board 
finds that service connection is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for cold residuals, to 
include arthritis, is denied.


REMAND

The veteran alleges his current hearing loss and tinnitus is 
related to in-service noise exposure when he served as a tank 
mechanic.  He alleges, specifically, he was frequently within 
close proximity of the working engines of various tanks.  

In this case, VA outpatient treatment records indicate 
treatment for profound hearing loss since 2003, to include 
issued hearing aids.  The veteran also supplied private 
treatment records from Dr. Brian, indicating a history of 
hearing loss since at least 1995 when the veteran was first 
issued hearing aids.  Dr. Brian's treatment records from 1999 
to 2000 indicate the veteran reported noise trauma being 
around cannons in the military as well as post-service farm 
work where he was around a lot of noisy farm equipment.  A 
February 2000 private treatment records indicates a diagnosis 
of, "mid and high frequency hearing loss just due to aging 
as well as noise exposure from farm machinery."  This is in 
contrast to a November 1999 private treatment record where 
Dr. Brian indicates both military and post-military noise 
exposure as relevant past noise trauma. 

The Board notes the veteran was not afforded a VA 
audiological examination.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  With regards to the veteran's 
claims of service connection, the Board notes that the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

Again, the veteran's service medical records are not 
available due to a fire related incident and therefore the 
Board is under a heightened obligation to assist the veteran 
with his claim.  See generally O'Hare, 1 Vet. App. at 367.  

The veteran's DD-214 confirms the veteran was in combat and 
served as a tank mechanic.  Accordingly, he was likely 
exposed to noise trauma in the military.  The evidence of 
record, however, also indicates the veteran suffered 
significant post-service occupational noise trauma as a 
farmer.  

Although there is some private medical evidence linking the 
veteran's hearing loss to aging and his post-service 
occupational noise exposure, there is also some evidence 
indicating the veteran's military noise exposure is pertinent 
medical history.  The veteran, additionally, alleges his 
hearing loss and tinnitus predates his years working as a 
farmer.  The Board concludes there is insufficient evidence 
to decide the case.  Accordingly, a VA examination is 
indicated.  See McLendon, 20 Vet. App. 79 (2006). 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2004 to the present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain any recent treatment records for 
the veteran from the VA Medical Center in 
Kansas City, Kansas from June 2004 to the 
present regarding hearing loss and 
tinnitus.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a VA audiological examination 
for the claimed conditions of bilateral 
sensorineural hearing loss and tinnitus to 
clarify the veteran's diagnoses and likely 
etiology. The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
veteran currently has bilateral 
sensorineural hearing loss and/or tinnitus, 
and, if so, whether any such audiological 
disorder is at least as likely as not 
related to his military service versus 
post-military occupational noise exposure.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the veteran's diagnoses and etiology, to 
include Dr. Brian's treatment records and 
February 2000 opinion.  

3.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2008).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


